IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                           Assigned on Briefs April 18, 2011

              SANDI D. JACKSON v. MITCHELL B. LANPHERE

                 Appeal from the Chancery Court for Sumner County
                    No. 2010D 184     Tom E. Gray, Chancellor
                          Judge John Gwin by Interchange


                No. M2010-01401-COA-R3-CV - Filed August 12, 2011


The petitioner for an order of protection appeals the trial court’s decision dismissing her
petition. While we reject most of the assignments of error identified by the petitioner, we
agree that the trial court erred in failing to make findings of fact and conclusions of law as
now required by Tenn. R. Civ. P. 41.02. We therefore vacate the trial court’s order and
remand.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                   and Remanded

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which P ATRICIA J. C OTTRELL,
P.J., M.S,. and R ICHARD H. D INKINS, J., joined.

Sandi D. Jackson, Hendersonville, Tennessee, Pro Se.

Debra L. Dishmon, Lebanon, Tennessee, for the appellee, Mitchell B. Lanphere.

                                         OPINION

                        F ACTUAL AND P ROCEDURAL B ACKGROUND

        Sandi Jackson filed a petition for orders of protection against Mitchell Lanphere in
Sumner County Chancery Court on June 4, 2010. Ms. Jackson filed the petition on behalf
of herself and the parties’ minor child, Keely. Ms. Jackson’s petition alleged that, on May
30, 2010, Mr. Lanphere sent threatening text messages and caused Ms. Jackson and the child
to fear for their safety. This occurred after Mr. Lanphere allegedly failed to pick Keely up
on May 29, 2010, for his court-ordered weekend parenting time. The chancery court entered
an ex parte order of protection, and the case was set to be heard on June 16, 2010.
        On June 15, 2010, Mr. Lanphere filed a motion to dismiss or to transfer jurisdiction
and venue. Because there were pending custody proceedings in the Sumner County Juvenile
Court, Mr. Lanphere argued that the case should be transferred to that court. He further
asserted that Ms. Jackson’s petition for an order of protection in chancery court was “an
attempt to forum shop and circumvent” the order of the juvenile court.1 Attached to Mr.
Lanphere’s motion was an April 2010 agreed order from the Sumner County Juvenile Court
setting out the parties’ parenting schedule.

        The parties appeared for the hearing in chancery court on June 16, 2010. Ms. Jackson
represented herself. According to the statement of the evidence, no proof was heard. The
court denied Mr. Lanphere’s motion to dismiss and did not dissolve the order of protection.
 In an order entered on June 18, 2010, the court stated that there were matters pending before
Judge Gwin, sitting by interchange in the Sumner County Juvenile Court, that a trial was set
for June 24, 2010, and that Judge Gwin had “agreed to hear this matter by interchange with
the Chancery Court of Sumner County, Tennessee at Gallatin.” The court then ordered that
the case be heard by interchange by Judge Gwin.

       At the hearing on June 24, 2010, Ms. Jackson was represented by counsel. Judge
Gwin heard testimony from the police officer who responded to Ms. Jackson’s call at 2:14
a.m. on May 30, 2010, and from Ms. Jackson. Ms. Jackson also called as a witness a private
investigator whom she had previously hired to do a background check on Mr. Lanphere. Mr.
Lanphere objected on the basis that the private investigator, whom Ms. Jackson hired in
2004, would not offer testimony relevant to the current proceedings. The court agreed with
Mr. Lanphere’s objection and the witness was excused. After Ms. Jackson had presented her
proof, Mr. Lanphere moved to dismiss the order of protection. Judge Gwin announced from
the bench that there was not sufficient proof for an order of protection and that the petition
was dismissed.2

       On June 28, 2010, Ms. Jackson filed, pursuant to Tenn. R. Civ. P. 60.02, a motion to
reconsider the June 16, 2010 order and to “regrant [sic] ex parte order of protection” on the
grounds that a fraud had been perpetrated upon the court. Ms. Jackson also filed a notice of
appeal from the June 18, 2010 order and a notice of appeal from the June 24, 2010 decision
(for which the order had not yet been entered). In her motion to reconsider, Ms. Jackson


        1
         Mr. Lanphere’s motion erroneously refers to the General Sessions Court of Wilson County. The
confusion arises from the fact that Judge John Gwin of the Wilson County General Sessions Court was sitting
by interchange in the Sumner County Juvenile Court.
        2
         Judge Gwin then proceeded to consider matters pending between the parties in the Sumner County
Juvenile Court, including Mr. Lanphere’s petition for emergency custody.

                                                   -2-
asserted, in part, that Mr. Lanphere moved to transfer the order of protection out of chancery
court “for the purpose of a change in jurisdiction and venue from a Court that would be
familiar only with the facts of the instant case to a Court that Father’s counsel believed so
strongly would dismiss the ex parte order of protection that she motioned this Court to
transfer the order . . . .”

       On July 6, 2010, Judge Gwin entered his order from the June 24, 2010 hearing in
Sumner County Chancery Court. The court held that Ms. Jackson “failed to prove by a
preponderance of the evidence the allegations contained in the Petition for Orders of
Protection.” Costs were taxed against Ms. Jackson.

       Ms. Jackson filed on July 6, 2010, another notice of appeal from the June 18, 2010
order providing that Judge Gwin would hear the order of protection and a notice of appeal
from the denial of her order of protection.

        On July 12, 2010, a hearing was held before Chancellor Gray on Ms. Jackson’s
motion to reconsider. In an order entered on July 23, 2010, the court found that Ms.
Jackson’s motion was not well-taken and denied it. The court stated that since Ms. Jackson
filed a notice of appeal on June 28, 2010, it lacked jurisdiction to consider a Rule 60 motion.
The court went on to deny allegations by Ms. Jackson that counsel for Mr. Lanphere had
made ex parte statements to the court.

                                   S TANDARD OF R EVIEW

        We review a trial court’s findings of fact de novo with a presumption of correctness
unless the preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d). We review
questions of law de novo with no presumption of correctness. Nelson v. Wal-Mart Stores,
Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

        With respect to issues regarding the admission or exclusion of evidence, we review
the trial court’s decision under an abuse of discretion standard. Brown v. Crown Equip.
Corp., 181 S.W.3d 268, 273 (Tenn. 2005); Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d 121,
131 (Tenn. 2004). Under this standard, we are required to uphold the trial court’s ruling “as
long as reasonable minds could disagree about its correctness.” Caldwell v. Hill, 250 S.W.3d
865, 869 (Tenn. Ct. App. 2007). So, “we are not permitted to substitute our judgment for that
of the trial court.” Id. An appellate court “will set aside a discretionary decision only when
the trial court has misconstrued or misapplied the controlling legal principles or has acted
inconsistently with the substantial weight of the evidence.” White v. Vanderbilt Univ., 21
S.W.3d 215, 223 (Tenn. Ct. App. 1999). We review a trial court’s discretionary decision to
determine: “(1) whether the factual basis for the decision is supported by the evidence, (2)

                                              -3-
whether the trial court identified and applied the applicable legal principles, and (3) whether
the trial court’s decision is within the range of acceptable alternatives.” Id.

                                              A NALYSIS

        We begin by noting that Ms. Jackson is representing herself on appeal and that she
represented herself during a portion of the proceedings below. With respect to pro se
litigants, we have previously stated the following guiding principles:

        Parties who decide to represent themselves are entitled to fair and equal
        treatment by the courts. The courts should take into account that many pro se
        litigants have no legal training and little familiarity with the judicial system.
        However, the courts must also be mindful of the boundary between fairness to
        a pro se litigant and unfairness to the pro se litigant’s adversary. Thus, the
        courts must not excuse pro se litigants from complying with the same
        substantive and procedural rules that represented parties are expected to
        observe.

Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003) (citations omitted).

       In her brief, Ms. Jackson sets out numerous issues, including such questions as
whether the Sumner County Juvenile Court had subject matter jurisdiction over the parties
and whether the Wilson County General Sessions Court had personal jurisdiction over the
parties. These questions reflect a misunderstanding of the interchange process. Ms.
Jackson’s order of protection was brought in the Sumner County Chancery Court and
remained in that court. Chancellor Gray, who issued the ex parte order of protection, entered
an order on June 18, 2010, providing that the case would be heard by interchange by Judge
Gwin. Thus, Judge Gwin, a judge of the Wilson County General Sessions Court who was
hearing cases in the Sumner County Juvenile Court by interchange,3 sat by interchange as
chancellor in the Sumner County Chancery Court in order to hear and decide this case.

        In light of this procedural clarification, we consider the issues raised to be as follows:

        (1) Whether the chancery court erred in considering Mr. Lanphere’s motion to
        dismiss.




        3
         According to the appellee’s brief, Judge Gwin was appointed by the Administrative Offices of the
Court to hear by interchange the custody case between the parties in Sumner County Juvenile Court.

                                                  -4-
       (2) Whether the chancery court erred in ordering that Judge Gwin would hear
       the order of protection.

       (3) Whether Judge Gwin erred by failing to make specific findings of fact and
       conclusions of law in his order dismissing the petition for an order of
       protection.

       (4) Whether Judge Gwin applied the wrong burden of proof in dismissing the
       order of protection.

       (5) Whether Judge Gwin erred in dismissing the order of protection.

       (6) Whether Judge Gwin erred in excluding the testimony of Ms. Jackson’s
       private investigator witness.

       (7) Whether Judge Gwin erred in assessing court costs to Ms. Jackson.

                                              1.

       Ms. Jackson first argues that the trial court erred in considering Mr. Lanphere’s
motion to dismiss or transfer jurisdiction and venue on the ground that he did not provide her
with the five-day notice required under Tenn. R. Civ. P. 6.04(1). The certificate of service
on the motion indicates that the motion was sent to Ms. Jackson’s attorney in the pending
juvenile court proceedings on June 15, 2010, and given to Ms. Jackson herself on June 16,
2010, the day of the hearing. We find no merit in Ms. Jackson’s argument because the
statement of the evidence does not state that she objected to the court’s consideration of the
motion. In fact, the chancellor removed such a statement from Ms. Jackson’s proposed
statement of the evidence. Moreover, since the chancellor denied Mr. Lanphere’s motion,
Ms. Jackson was not prejudiced by the court’s consideration.

                                              2.

        The next issue is whether the chancellor erred in ordering that Judge Gwin would hear
the order of protection by interchange. There appear to be two main aspects to Ms. Jackson’s
argument. First, she asserts that Chancellor Gray should have had a hearing on her order of
protection on June 16, 2010, instead of continuing the matter for Judge Gwin to hear it on
June 24, 2010. Second, she argues that Judge Gwin could not properly hear the case for
jurisdictional reasons.




                                             -5-
       As to the first argument, Ms. Jackson takes the position that, pursuant to Tenn. Code
Ann. § 36-3-605(b), the chancellor was required to hold a hearing within 15 days of the
service of the ex parte order of protection. Tenn. Code Ann. § 36-3-605(b) states, in
pertinent part:

        Within fifteen (15) days of service of such order on the respondent under this
        part, a hearing shall be held, at which time the court shall either dissolve any
        ex parte order that has been issued, or shall, if the petitioner has proved the
        allegation of domestic abuse, stalking or sexual assault by a preponderance of
        the evidence, extend the order of protection for a definite period of time, not
        to exceed one (1) year, unless a further hearing on the continuation of such
        order is requested by the respondent or the petitioner; in which case, on proper
        showing of cause, such order may be continued for a further definite period of
        one (1) year, after which time a further hearing must be held for any
        subsequent one-year period. Any ex parte order of protection shall be in effect
        until the time of the hearing, and, if the hearing is held within fifteen (15) days
        of service of such order, the ex parte order shall continue in effect until the
        entry of any subsequent order of protection issued pursuant to § 36-3-609.

In 1997, the Supreme Court construed a predecessor version of Tenn. Code Ann. § 36-3-
605(b) that required a 10-day time limit for holding a hearing but also included the same
language used in the current version that, “Any ex parte order of protection shall be in effect
until the time of the hearing.” Kite v. Kite, 22 S.W.3d 803, 804-05 (Tenn. 1997). After
examining the statute’s legislative history, the Court concluded that “[t]he ten day hearing
requirement is, therefore, merely a limitation on the duration of an ex parte protective order.”
Id. at 806. The Court held that this provision was not a limitation on the court’s jurisdiction
to conduct a hearing after the ten-day time period had passed. Id.

        In the present case, we likewise conclude that the chancery court retained jurisdiction
to hear Ms. Jackson’s order of protection petition after the 15-day period had passed and was
not required to hold the hearing on June 16, 2010.4

       As to Ms. Jackson’s second argument, we have previously explained that Chancellor
Gray did not transfer the order of protection to another court but merely ordered that Judge
Gwin would hear the case by interchange. Pursuant to Tenn. Code Ann. § 17-2-206, a trial
judge sitting by interchange “shall have the same power and jurisdiction as the judge or
chancellor in whose place the judge or chancellor is acting.”


        4
        The issue of the ex parte order’s validity at the time of the June 24, 2010 hearing has not been raised
by Ms. Jackson.

                                                     -6-
        The remaining question is whether Judge Gwin, a Wilson County general sessions
judge, could properly sit by interchange for Chancellor Gray, chancellor in Sumner County.
This court is not aware of any statute authorizing this arrangement for interchange. Tenn.
Code Ann. § 17-2-202 provides that state trial court judges have a duty to interchange with
one another under certain circumstances. A general sessions judge is not, however, a state
trial court judge. See State ex rel. Winstead v. Moody, 596 S.W.2d 811, 813-14 (Tenn. 1980).
Tenn. Code Ann. § 17-2-208 provides that general sessions and juvenile court judges may
interchange “with each other.” Moreover, Tenn. Code Ann. § 17-2-209 provides that, under
certain circumstances and in certain counties, the general sessions judge may sit by
interchange for the circuit judge or chancellor exclusively in uncontested divorce cases or
divorce cases based on irreconcilable differences. We know of no general statute allowing
a general sessions judge to sit by interchange for a circuit judge or chancellor in other cases.5
Moreover, this case involves a general sessions judge from one county sitting for a chancellor
in a different county.

        Based upon the applicable general laws, we must conclude that Judge Gwin was
without actual authority to act as chancellor by interchange. However, we do not consider
this to constitute reversible error in this case. In Ferrell v. Cigna Property & Casualty
Insurance Co., 33 S.W.3d 731, 739 (Tenn. 2000), the Supreme Court determined that the
proper procedure had not been followed when a clerk and master was appointed circuit judge
pro tem. The Court nevertheless declined to reverse the decision at issue based upon this
procedural error and found that the clerk and master acted as judge de facto. Id. The Court
cited the following description of a de facto officer:

        The judicial acts of one in possession of a judicial office created and in
        existence by law, under color of right, assuming and exercising the functions
        of such office with a good faith belief in his right to exercise such authority,
        involved and acquiesced in by the parties, the bar, court officials and the
        public, are those of a de facto officer.

Id. (quoting State ex rel. Newsom v. Biggers, 911 S.W.2d 715, 718 (Tenn. 1995)). In the
present case, Judge Gwin acted as judge de facto.6 There was no objection to his


        5
          We are aware that there have been private acts in some counties authorizing the general sessions
judge(s) to interchange with the chancellor(s) and/or circuit court judge(s). See Crawford v. Gilpatrick, 646
S.W.2d 433, 435 (Tenn. 1983); see also Op. Tenn. Atty. Gen. 02-074 (June 12, 2002). No such private act
is at issue in this case.
        6
          Future cases presenting the same issue will be considered in light of this clarification concerning
the interchange of general sessions judges with circuit judges or chancellors. See Maxwell Med., Inc. v.
                                                                                                 (continued...)

                                                     -7-
appointment by interchange at the initial court date on June 16, 2010, or at the hearing on
June 24, 2010. (On the second date, Ms. Jackson was represented by counsel.) We therefore
conclude that the issue of Judge Gwin’s appointment was waived.7 See Dupuis v. Hand, 814
S.W.2d 340, 342 (Tenn. 1991); State Dept. of Children’s Servs. v. A.M.H., 198 S.W.3d 757,
764 (Tenn. Ct. App. 2006).
                                            3.

      Ms. Jackson argues that the trial court erred in failing to make specific findings of fact
and conclusions of law in its decision dismissing her petition for an order of protection.

       In making this argument, Ms. Jackson relies on the final sentence of Tenn. R. Civ. P.
41.02(2), which provides that, when a trial court sitting without a jury grants involuntary
dismissal, “the court shall find the facts specially and shall state separately its conclusions
of law . . . .” As the Advisory Commission Comments state, the 2010 amendments to Tenn.
R. Civ. P. 41.02 made the final sentence mandatory by deleting the requirement that a party
request written findings of fact and conclusions of law. This change brought the rule into
conformity with Tenn. R. Civ. P. 52.01, which was amended in 2009 to delete the
requirement of a request for findings of fact and conclusions of law in all actions tried
without a jury. Tenn. R. Civ. P. 41.02 cmt. 3; Tenn. R. Civ. P. 52.01 cmt. 3.

      Mr. Lanphere responds to Ms. Jackson’s argument by pointing to the following
statements made by the trial court at the hearing:

        [T]he Court has to consider a “history of violence, a pattern of conduct, the
        petitioner’s fear of retaliation, the respondent’s access to weapons, the
        respondent’s history of stalking, the respondent’s criminal record, the
        respondent’s use of drugs and alcohol, the respondent’s threats of suicide, the
        respondent’s history of mental illness, threats to attack the petitioner or the
        child or other family members, threats to animals, threats or attacks on one or
        more members of the family or the household.”

        And the Court finds that in this case the proof fails, no order of protection is
        warranted, the Petition will be dismissed.

        6
        (...continued)
Chumley, 282 S.W.3d 893, 898 (Tenn. Ct. App. 2008) (declining to find de facto judge where proper
procedures for appointment of special judge were not followed despite clear mandates of Ferrell).
        7
        We note, also, that Tenn. Code Ann. § 36-3-601 gives general sessions courts as well as circuit and
chancery courts jurisdiction over orders of protection. Thus, this was not a proceeding with which Judge
Gwin lacked familiarity.

                                                   -8-
These statements do not, however, constitute findings of fact or conclusions of law. Rather,
the court stated its understanding of applicable legal principles but failed to outline how the
court found those principles to apply to the facts of this case.

       In light of the trial court’s failure to follow the mandatory requirements of Tenn. R.
Civ. P. 41.02 and 52.01, we must vacate the trial court’s determination regarding the order
of protection and remand the matter for entry of findings of fact and conclusions of law.
Furthermore, we decline to address issues 4 and 5, regarding the burden of proof and the
propriety of the court’s determination, since any review of those issues must be predicated
on the applicable findings of fact and conclusions of law.8 Moreover, given our conclusions
regarding the propriety of Judge Gwin’s interchange in chancery court, we direct that any
further proceedings be conducted by another, appropriately selected, judge.

                                                     4.

       Ms. Jackson asserts that the trial court erred in excluding the testimony of Mitchell
Davis, a private investigator.

       As stated above, a trial court’s decisions regarding the exclusion of evidence are
reviewed under the abuse of discretion standard. Brown, 181 S.W.3d at 273. When Mr.
Davis initially took the stand, he stated that he had been hired by Ms. Jackson in 2004 to do
a background check on Mr. Lanphere. Mr. Lanphere objected to the relevance of this
testimony based on the remoteness in time. Ms. Jackson argued that the testimony was
relevant to her state of mind based upon what Mr. Davis told her. The trial court agreed with
Mr. Lanphere and excused the witness.

       We find no abuse of discretion in the trial court’s decision to exclude Mr. Davis’s
testimony. Moreover, pursuant to Tenn. R. Evid. 103(a)(2), a reviewing court may not
predicate error upon the trial court’s exclusion of evidence unless “the substance of the
evidence” is provided to the court. The party appealing the exclusion of error must provide
the appellate court with an offer of proof; otherwise, an appealing court generally will not
consider the issue. See Dossett v. City of Kingsport, 258 S.W.3d 139, 145 (Tenn. Ct. App.
2007). No offer of proof was provided in this case.

                                                     5.



        8
         In the interest of judicial economy, we have chosen to address the remaining issues to avoid the
necessity of another appeal as to issues not directly bearing on the correctness of the trial court’s decision
on the order of protection itself.

                                                     -9-
       The final issue raised by Ms. Jackson concerns the assessment of court costs to her
by the trial court.

       In its July 6, 2010 order dismissing her petition, the trial court ordered that court costs
be taxed to Ms. Jackson. Ms. Jackson argues that this assessment contravenes Tenn. Code
Ann. § 36-3-617(a), which provides as follows:

       Notwithstanding any other law to the contrary, no victim shall be required to
       bear the costs, including any court costs, filing fees, litigation taxes or any
       other costs associated with the filing, issuance, registration, service, dismissal
       or nonsuit, appeal or enforcement of an ex parte order of protection, order of
       protection, or a petition for either such order, whether issued inside or outside
       the state. If the court, after the hearing, issues or extends an order of
       protection, all court costs, filing fees, litigation taxes and attorney fees shall be
       assessed against the respondent.

Prior to a 2009 amendment, Tenn. Code Ann. § 36-3-617(a) used the words “no petitioner”
instead of “no victim” in the first sentence. The 2009 amendments also added the words
“dismissal or nonsuit.” 2009 T ENN. P UB. A CTS ch. 263.

       In Pearson v. Pearson, No. E2009-00856-COA-R3-CV, 2010 WL 2432053, at *1
(Tenn. Ct. App. June 17, 2010) (no Tenn. R. App. P. 11 application filed), this court was
asked to decide whether, prior to the 2009 amendment, Tenn. Code Ann. § 36-3-617(a)
permitted a trial court to assess court costs against the petitioner after the petition was
dismissed. Citing the “unequivocal language” of Tenn. Code Ann. § 36-3-617(a), the court
reasoned that the statute did not give a trial court discretion to assess court costs against a
petitioner seeking an order of protection. Id. at *2.

       In Lewis v. Rader, No. E2010-00724-COA-R3-CV, 2010 WL 3853285 (Tenn. Ct.
App. Sept. 30, 2010) (no Tenn. R. App. P. 11 application filed), a case decided under the
current statute, the eastern section of this court reached the same result as it did in Pearson.
The court in Lewis concluded that the change of wording in the new statute was “of no
consequence.” Id. at *3. We must respectfully disagree with the court’s decision in Lewis.
When construing a statute, courts “assume that the legislature chose the words of the statute
purposely, and that the words chosen ‘convey some intent and have a meaning and a purpose’
when considered within the context of the entire statute.” Maino v. The Southern Co., Inc.,
253 S.W.3d 646, 649 (Tenn. Ct. App. 2007) (quoting Eastman Chem. Co. v. Johnson, 151
S.W.3d 503, 507 (Tenn. 2004)). Substituting the word “victim” for “petitioner” indicates
that the person seeking the order of protection must be found by the court to have been
subjected to domestic abuse in order to trigger the prohibition against the assessment of costs.

                                               -10-
       The legislative history of 2009 T ENN. P UB. A CTS ch. 263 supports this construction.
The legislative debates indicate that the purpose of changing “petitioner” to “victim” was to
give trial judges the discretion to assess court costs against a petitioner if the court
determines that he or she is not actually a victim of domestic abuse. H. J UDICIARY C OMM.,
C RIM. P RAC. & P ROC. S UBCOMM., H.B. 268, 106th General Assem. (Tenn. 2009) (statement
of Rep. Watson, bill sponsor); S. S ESS., S.B. 192, 106th General Assem. (Tenn. 2009)
(statement of Senator Bunch). This revision allows judges to assess court costs against
petitioners whom they determine are abusing the order of protection process. H. J UDICIARY
C OMM., C RIM. P RAC. & P ROC. S UBCOMM. (statement of Rep. Watson).

      We therefore conclude that the trial court did not err in assessing court costs against
Ms. Jackson regarding her petition for an order of protection.

                                       C ONCLUSION

       For the foregoing reasons, we vacate and remand the trial court’s order of dismissal
to allow for the entry of findings of fact and conclusions of law. We reject Mr. Lanphere’s
argument that this is a frivolous appeal and that he should be awarded his attorney fees and
costs on appeal. Costs of the appeal are taxed equally between the two parties.

                                                      ______________________________
                                                           ANDY D. BENNETT, JUDGE




                                            -11-